Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Applicant's election with traverse of Group II, claims 7 and 8 in the reply filed on August 24, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of Group II would encompass a search for the subject matter of the remaining claims.  Thus, the search and examination of the entire application could be made without series burden.   This is not found persuasive because it is submitted that Group II invention is directed to a battery encompassing a pressure sensitive adhesive (PSA) tape whereas Group I invention is directed to a PSA tape.  It is submitted that different search queries are required for search and examination of the inventions of Group I and Group II.  See page 3 of the restriction requirement mailed on July 7, 2021. 

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 24, 2021.
Claim Objections

Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 depend from withdrawn claims 1 and 5, respectively.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017038010 A1 (US 20180159136 A1 to Shiozaki et al. is relied upon as English equivalent document in the rejection). 

As to claims 7 and 8, Shiozaki teaches a lithium ion secondary battery including a positive electrode having a positive-electrode current collector and a positive-electrode active material layer disposed on the positive-electrode current collector; a negative electrode having a negative-electrode current collector and a negative-electrode active-material layer disposed on the negative-electrode current collector; an electrolyte; and an insulating tape (PSA sheet) covering a portion of the positive electrode (0009 and 0029).  Further, Shiozaki discloses a belt shaped positive electrode 10 having positive-electrode active material layer 12 on two surfaces of a positive-electrode current collector 11 except for some part thereof.  Moreover, Shiozaki discloses that along one surface of the positive-electrode current collector 11, a strip-shaped exposed section 11a which the positive-electrode current collector is exposed from one end portion to the other end portion thereof in a width direction is provided (0038 and Figure 1).  

Shiozaki discloses that the positive-electrode active material layer (12) includes a positive electrode material, an electric conductive agent, and a binding material (0032).  Accordingly, the positive-electrode active material layer is interpreted to be a conductor. Moreover, as shown in Figure 2 of Shiozaki, the positive-electrode active material layer (12) is separated by the exposed section (11a) of the positive electrode current collector (11).  As such, a person having ordinary skill in the art would recognize that there are two conductors that are in a fixed state. Moreover, Figure 2 of Shiozaki discloses that the insulating tape 14 connects to both sections of the positive electrode active material layer 12 (Figure 2, 0039) such that it suggests two conductors that are fixed in a state of being in contact with each other using the PSA sheet as claimed.  Figure 2 of Shiozaki is reproduced below for convenience. 


    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

The insulating tape (14a) (PSA sheet) of Shiozaki includes a substrate material layer (14a) (base material) and an adhesive layer (PSA layer) (14b) (0039 and 0009). Further, Shiozaki discloses that the adhesive layer comprises insulating organic material in the form of particles (inorganic fine particles) or fibers (0042 

As to claims 7 and 8, Shiozaki discloses claimed invention except for the properties of D50 and D90 volume based accumulated 50% particle diameter and 90% particle diameter, respectively of the inorganic fine particles as claimed.  

However, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties would inherently be present in the inorganic fine particles of Shiozaki.  It is submitted that Shiozaki discloses that when the particles of the metal compound (inorganic fine particles) are used, the average particle diameter for example preferably 2 µm or less and more preferably 1 µm or less (0048).  Further, Shiozaki discloses inorganic particle (alumina) having average particle diameter of 0.7 µm (0068).   It is submitted that applicant discloses that the average particle diameter of the inorganic fine particles is preferably 10 µm or less.  Moreover, applicant discloses “When the average particle diameter of the inorganic fine particles 121 falls within the above range, in the particle site [size] distribution of the inorganic fine particles 121 obtained by image analysis on the pressure sensitive adhesive surfaces, D50 and D90 

Based on the above, Shiozaki anticipates or strongly suggests claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ansai et al. (US 20210198529 A1) discloses a PSA sheet for batteries (abstract). Ansai et al. (US 202020087545 A1) discloses PSA sheet for batteries (abstract).  Kurata et al. (US 10550289 B2) discloses a PSA sheet for use for a battery (abstract).  Kurata et al. (US 10633562 B2) discloses a PSA sheet (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
October 21, 2021